United States Court of Appeals
                                                                                Fifth Circuit
                                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                                July 27, 2005
                            FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                 Clerk


                                   No. 05-10009
                                 Summary Calendar



      AMERICAN FEDERATION OF GOVERNMENT
      EMPLOYEES LOCAL 1; JUSTIN MCCRARY,

                                                      Plaintiffs-Appellants,

                                       versus

      DAVID M. STONE, in his official capacity as
      Acting Administrator, Transportation Security
      Administration, U.S. Department of Homeland
      Security,

                                                      Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Northern District of Texas
                             (USDC No. 3:04-CV-1219)
          _________________________________________________________


Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Plaintiffs American Federation of Government Employees Local 1 (the


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
Union) and Justin McCrary appeal the district court’s dismissal of their suit for lack

of subject matter jurisdiction and failure to state a claim. Reviewing de novo, we

affirm in part, vacate in part, and remand for the following reasons:

      1.     Our appellate jurisdiction in this case is limited initially to determining

             whether the district court had jurisdiction under the Little Tucker Act,

             28 U.S.C. § 1346(a). 28 U.S.C. § 1295(a)(2); Smith v. Orr, 855 F.2d
1544, 1547-52 (Fed. Cir. 1988).

      2.     We conclude that the Union lacked representational standing because

             McCrary’s individual involvement in the case is necessary. Friends of

             the Earth v. Laidla Envtl. Servs., 528 U.S. 167, 181 (2000) (stating

             that representational standing requires that neither the claim asserted

             nor the relief requested requires the participation of individual members

             of the organization); Zuspann v. Brown, 60 F.3d 1156, 1160 (5th Cir.

             1995) (“We are free to uphold the district court’s judgment on any

             basis that is supported by the record[.]”). We affirm the dismissal of

             the Union from the suit.

      3.     The determination of whether a contract existed between McCrary and

             the Transportation Security Administration (TSA) requiring payment of

             the salary specified in the offer letter is determinative of both the

                                           2
     district court’s jurisdiction under the Little Tucker Act and the merits

     of McCrary’s breach of contract claim. The district court was

     therefore required to assume jurisdiction and decide the claim on the

     merits. Williamson v. Tucker, 645 F.2d 404, 415-16 (5th Cir. 1981).

     Because the district court did not so here, we vacate its dismissal of the

     breach of contract claim for want of jurisdiction and remand for a

     determination on the merits. Review of that court’s judgment on the

     merits will be available only in the Federal Circuit. 28 U.S.C. §

     1295(a)(2).

4.   The district court lacked jurisdiction over McCrary’s due process

     claim. The Little Tucker Act provides a waiver of sovereign immunity

     and a grant of federal jurisdiction over constitutional claims for money

     damages only where the constitutional provision in question mandates

     payment of money damages. United States v. Testan, 424 U.S. 392,

     400-02 (1976). The Due Process Clause is not such a provision.

     LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995); Duarte

     v. United States, 532 F.2d 850, 852 (2d Cir. 1976). We therefore

     affirm the district court’s dismissal of McCrary’s due process claim for

     lack of jurisdiction. Zuspann, 60 F.3d at 1160.

                                  3
Affirmed in part, vacated in part, and remanded.




                                         4